Katz, J., with whom Berdon, J.,
joins, dissenting. I agree with the defendant’s claim that the inherent power of a trial court over its judgments conferred jurisdiction on the trial court to grant his motion for judgment of acquittal six weeks after he had begun serving his sentence. Therefore, I would reverse the Appellate Court’s judgment and remand the case to that court for its consideration of the state’s claim that there was sufficient evidence to support the jury verdict.
*436The decision by the majority cannot be reconciled with this court’s pronouncement in State v. Wilson, 199 Conn. 417, 437, 513 A.2d 620 (1986), that a criminal judgment will be treated like a civil judgment for purposes of deciding whether the trial court has jurisdiction to modify the judgment. In Wilson, the court concluded that the trial court did not have jurisdiction to modify its decision more than four months after judgment had been rendered. At issue in Wilson were the trial court’s three separate decisions regarding the introduction into evidence of the defendant’s two incul-patory statements made to the police upon his arrest for homicide. Prior to trial, the defendant moved to suppress both statements. At the conclusion of the eviden-tiary hearing concerning one of those statements, the trial court ruled from the bench that the defendant had waived his right to counsel, pursuant to Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), before making any statements to the police. As part of that decision, the court specifically rejected the defendant’s testimony that he had requested a military lawyer. State v. Wilson, supra, 429. Following the evidentiary hearing regarding the defendant’s second statement, the trial court, again ruling from the bench, found that the defendant’s failure to request counsel constituted a waiver of his right to remain silent. Sometime thereafter, the trial court filed an undated and unstamped written memorandum of decision encompassing both claims that implied a finding that the defendant had requested military counsel. That written finding clearly contradicted the earlier rulings from the bench that the defendant had not requested counsel.
More than three years after the judgment of conviction and sentencing, and while the defendant’s appeal was pending, the state filed a motion for articulation with the trial court, seeking a definitive ruling on the issue of whether the defendant had indeed requested *437counsel. The trial court responded by amending its original memorandum of decision. It concluded that the defendant’s testimony was not credible and that he had not requested counsel during the police interrogation at issue.
Following a lengthy discussion of the circumstances in which an articulation is useful for meaningful appellate review, the Wilson court focused on the timing of the articulation at issue. Because “[t]he trial court was without jurisdiction to amend in matters of substance its original memorandum of decision more than four months after sentence had been imposed,” this court ordered the last memorandum of decision stricken. Id., 438.
Before reaching the ultimate decision of whether the last memorandum of decision could stand, this court traced the history of the trial court’s power to modify its own judgment. Id. At common law, the trial court possessed the inherent power to modify its own judgments during the term at which they were rendered. Steve Viglione Sheet Metal Co. v. Sakonchick, 190 Conn. 707, 710, 462 A.2d 1037 (1983). The distinction was drawn between matters of substance and clerical errors, the latter being subject to correction at any time. Morici v. Jarvie, 137 Conn. 97, 104, 75 A.2d 47 (1950). It was well established that “[i]n the absence of waiver or consent of the parties, a court is without jurisdiction to modify or correct a judgment in other than clerical respects after the expiration of the term of the court in which it was rendered.” Snow v. Calise, 174 Conn. 567, 571, 392 A.2d 440 (1978). At common law the word “term” meant “sessions” of court as that period had been defined in earlier enactments of General Statutes § 51-181. Id., 571-72; Cichy v. Kostyk, 143 Conn. 688, 695-96, 125 A.2d 483 (1956). Section 51-181, no longer makes reference to “sessions” of *438court, however, because the court sits continuously throughout the year for periods set by the chief court administrator.
In 1978, Practice Book § 326 was adopted. It provides that "within four months succeeding the date on which it was rendered or passed,” any civil judgment or decree may be opened or set aside. See also General Statutes § 52-212a. In State v. Wilson, supra, 199 Conn. 437, we held that there was no reason to distinguish between civil and criminal judgments in this regard and concluded that "for purposes of the common law rule, a criminal judgment may not be modified in matters of substance beyond a period of four months after the judgment has become final.” We did not resolve the issue based on whether the defendant had been committed to the custody of the commissioner of correction or whether he had begun serving his sentence. Indeed, there is no reference whatsoever to those considerations.
Both the majority and this dissent acknowledge that, in the absence of statutory or constitutional provisions, the limits of jurisdiction of the Superior Court are delineated by the common law. Cichy v. Kostyk, supra, 143 Conn. 690. We part company, however, in determining what those limits are. The majority clings to the general rule that the trial court may not alter the judgment once the sentence has been executed.1 The *439reasons for this rule, however, have not clearly been stated other than to say that the court loses jurisdiction at that magical moment. See Kohlfuss v. Warden, 149 Conn. 692, 695, 183 A.2d 626, cert. denied, 371 U.S. 928, 83 S. Ct. 298, 9 L. Ed. 2d 235 (1962). Some courts follow the rule because an increase in sentence by the trial court could run counter to the constitutional protections afforded against double jeopardy, while others follow the rule because a decrease in sentence could invade the executive or legislative pardoning powers or powers of commutation. See generally annot., 168 A.L.R. 709 (1947). None of those concerns are at issue here; nor should they be dispositive.
The protections against double jeopardy survive by virtue of the double jeopardy clause of the fifth amendment to the United States constitution and article first, § 8, of the Connecticut constitution, regardless of what limitations we set on our inherent authority to open a judgment. See State v. Palmer, 206 Conn. 40, 51, 536 A.2d 936 (1988). Additionally, General Statutes § 18-26 et seq., authorizing the board of pardons to grant commutations of punishment or releases, conditioned or absolute, provide unfettered discretion in the board to grant what is purely an act of clemency with no right of judicial review to anyone denied. McLaughlin v. Bronson, 206 Conn. 267, 271, 537 A.2d 1004 (1988). The factors traditionally considered, including the length of time elapsed since the commission of the crime, the institutional record of the inmate, the extent of the petitioner’s efforts at rehabilitation, and the results of his efforts; Connecticut Board of Pardons v. Dumschat, 452 U.S. 458, 463, 101 S. Ct. 2460, 69 L. *440Ed. 2d 158 (1981); generally arise long after the defendant has been sentenced. Therefore, the ability of the board of pardons to act would be undisturbed by any attempt by the trial court, provided it acted within a reasonable time period, to open a sentence it had imposed in order to correct an injustice.
The legislature has deemed four months as a reasonable time period within which to allow judgments to be opened in the civil arena. General Statutes § 52-212a. We have followed suit. Practice Book § 326. As this court acknowledged in State v. Wilson, supra, 199 Conn. 437, this time period imposes reasonable demands on the trial attorneys to discover and disclose problems they perceive with the judgment. We should not impose greater demands on the criminal bar and bench.
By wedding itself to the outdated rigid rule rejected by this court in State v. Wilson, supra, 199 Conn. 417, the majority ignores the modem day reality of the crash of business plaguing our courtrooms, the fallout of which is to create great stress and place unrealistic expectations on our judges to behave in god-like fashion. Examples of how this rule operates provide the best evidence of its shortcomings. For example, in State v. Adams, 14 Conn. App. 119, 133, 539 A.2d 1022 (1988), in deciding that the trial court had acted within its discretion when it decided to open the sentence it had imposed three hours earlier and resentence the defendant, the Appellate Court focused on the fact that the defendant had not yet left the courthouse lockup for the prison. Leaving the courthouse should not be the standard; rather, we should recognize the trial court’s inherent power to correct errors of substance within a reasonable time in order to do justice. As of April, 1994, 17,659 cases were pending in our criminal courts. State of Connecticut, Judicial Branch; Superior Court Case Management Report; Court Operations *441Division. I think it is reasonable to allow a trial judge more time than it takes to eat a jailhouse lunch to recognize a problem with a sentence it has just imposed.
This court in State v. Wilson, supra, 199 Conn. 438, held that “[t]he trial court was without jurisdiction to amend in matters of substance its original memorandum of decision more than four months after sentence had been imposed.” I would affirm that decision and hold that four months is a reasonable period to apply to criminal cases as well as civil cases for purposes of limiting the jurisdiction of a trial court to modify its own judgment.
I respectfully dissent.

 A recent pronouncement of this rule can be found in State v. Walzer, 208 Conn. 420, 425-28, 545 A.2d 559 (1988), in which we held that the trial court was without jurisdiction to modify the defendant’s sentence because “he passed into the jurisdiction of the commissioner of correction at the time of the original sentence because a judgment mittimus had been issued at that time transferring.his custody to the commissioner of correction subject to completion of his federal sentence. . . . [W]here a mittimus has been issued following a sentence, the stay incident to the posting of an appeal bond does not leave the sentence unexecuted and thus does not confer upon the trial court residual jurisdiction to modify the sentence that has been imposed.” Because the mittimus has come to be regarded only as a clerical *439document by virtue of which a person is transported to and rightly held in prison; Commissioner of Correction v. Gordon, 228 Conn. 384, 392, 636 A.2d 799 (1994); I assume that the majority relies on the imposition of sentence, the judgment of the court, to strip the trial court of its jurisdiction.